Rothrock, J.
i. fkaud: nuuleon suuday. It is well settled that when parties enter into a contract on Sunday,-and either of them undertakes to enforce it by action, or to recover damages growing out °f tibe illegal transaction, the law will leave the parties where it finds them, and no recovery will be allowed. The law leaves the parties to suffer the consequences of their illegal acts. Pike v. King, 16 Iowa, 49; Kinney v. McDermot, 55 Iowa, 674; Smith v. Bean, 15 N. H., 577. In the last cited case it is said that “no action will lie for fraud or breach of warranty upon a Sunday contract.”
Counsel for appellee contends, however, that this action is not for fraud or breach of warranty, but that it is an action for damages against the defendant for knowingly offering to trade a horse affected with the glanders, and that such act *59being unlawful and a crime under § 4056 of the Code the defendant cannot escape liability by asserting that his unlawful and criminal act was committed on Sunday.
¥e have set out the petition, and the .count of the answer demurrred to, because of this line of argument by defendant’s counsel. It appears to us that, by all the allegations of the petition, the plaintiff bases his right to recover by reason of the contract for the exchange of the horses. To support these allegations it is absolutely essential to show that the exchange was actually made. He could establish his damages in no other way. It was, therefore, incumbent on him to show the contract as he alleged it to be. This he could not do, for the law leaves the parties to such contracts where they place themselves. In other words,'as appears from the petition, both these parties were active participants in violating the law by entering into a contract on Sunday. The plaintiff claims that in making the contract defendant defrauded him to his damage. The law will not afford him redress, and it will not avail the plaintiff to assert that the defendant, in making the Sunday contract, also violated another provision of the criminal code.
The case, it appears to us, is essentially different from the case of one travelling on Sunday and being assaulted by another or injured by a defect in the highway. In the latter class of cases the plaintiff does not seek to enforce an illegal contract, or to recover damages growing out of such contract to which he was an active party; nor, as is said in Schmid v. Humphrey, 48 Iowa, 652, “is he seeking to enforce any right obtained by the breach of any law.”
"We think the demurrer to the answer should have .been overruled.
Beversed.